Citation Nr: 0837764	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  99-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Darla J. Lilley -- Private 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1962 to 
May 1966.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision.

In October 2002, the Board issued a decision which denied 
service connection for a back disorder.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court); and the case was returned to the 
Board pursuant to a joint motion for remand in September 
2003.

In November 2004, the veteran was notified that the Board no 
longer employed the Veterans Law Judge who conducted his 
videoconference hearing in May 2002, and offered him the 
opportunity to attend another hearing in this matter, but the 
veteran declined.


FINDING OF FACT

The weight of the medical evidence makes it less likely than 
not that the veteran's current back disability was caused by 
his time in service.


CONCLUSION OF LAW

Criteria for service connection for a lower back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified at a hearing before the Board in that 
he injured his back while aboard a ship in the U.S. Navy.  
Specifically, the veteran indicated that in 1963, while 
serving aboard the U.S.S. Kitty Hawk, he and another sailor 
were attempting to carry an approximately 200 pound amplifier 
up a stairwell when he felt something go in his back.  The 
veteran indicated that he was in great pain, and was unable 
to carry the amplifier any further.  The veteran reported 
that he went to sick call, but was only given a cursory 
examination with no x-rays and no pain relief medication 
offered.  The veteran testified that he did not even see the 
doctor make a record of the incident.  

The veteran testified that he continued to serve from 1963 
until 1966, and he stated that he did not receive any 
additional treatment for his back.  The veteran noted that he 
was in pain for days following the incident and he reported 
sleeping on two chairs in an effort to abate some of the 
pain.  The veteran testified that the back pain subsided 
somewhat over time, but he indicated that it never completely 
went away.

The veteran reported that he first sought treatment for his 
back in the late 1960s.  However, he did not believe that any 
records existed from this treatment, as the treating doctor 
had informed him that the records had been destroyed.  As 
such, the earliest medical records describing back treatment 
appear in the early 1990s, more than 20 years after the 
veteran was discharged from service.  

Service treatment records fail to show any back complaints or 
treatment while the veteran was in service.  He has 
complained that several service treatment records are missing 
from his time on the U.S.S. Kitty Hawk, including any record 
of his treatment following his alleged injury, although they 
do show treatment for various other complaints, including a 
pimple, a sore throat and hand blisters.  Regardless, on his 
separation physical, the veteran's spine/other 
musculoskeletal was found to be normal; and there was no 
mention of any back injury.  

Several relatives of the veteran have written letters in 
support of the veteran's claim.  The veteran's mother-in-law 
wrote a letter in August 2004 stating that the veteran had 
injured his back in 1963 while in the Navy; and she recalled 
the veteran complaining of back pain in 1964 when he was home 
on leave to marry her daughter.  The veteran's wife also 
submitted a statement indicating that she corresponded with 
the veteran on a daily basis in 1963 and recalled him 
injuring his back.  She then stated that her husband had had 
constant back pain since the incident.  The veteran's brother 
also submitted a letter indicating that he remembered the 
veteran having back problems since at least 1964.

In January 2007, a shipmate of the veteran's wrote a letter 
indicating that for quite a while prior to his departure in 
June 1966, the veteran would rub his back near his hipbone on 
the right side of his spine whenever he would stand up.  The 
friend did not remember when the veteran first started doing 
this; and he did not believe that the veteran was doing it 
when they first met.  He indicated that he did not recall the 
veteran having any backaches while they were in overhaul from 
August 1964 to May 1965.

The earliest post-service treatment records describing back 
pain appear in May and June 1990.  A CAT scan in May 1990 was 
interpreted as negative, with the vertebrae, facets and facet 
joints described as unremarkable, and no evidence of 
herniated disc observed, (although the veteran reported that 
this CT scan was initially misread and that the same scan was 
later used to diagnose his back condition that required 
surgery).  Two years later, in November 1992, the veteran 
underwent a lumbar laminectomy and disc excision.  The 
veteran's surgeon, Dr. Denton, wrote at the time the veteran 
had many episodes of low back problems over the years, but 
only in the last 3 weeks did he have, for the first time, 
radiculopathy.  

The only additional evidence suggesting earlier back 
treatment was a copy of a life insurance application form 
dated in March 1979 with the name of a doctor who the veteran 
reported had treated him in the 1970s for back pain.  
However, the insurance form itself did not list any back 
problems; and, on the form, the veteran specifically denied 
having had any illness, surgical procedure, or treatment by a 
physician in the past 3 years.  

While the veteran believes that his current back condition is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to provide the requisite nexus 
between his back disability and his time in service.  

The veteran has submitted several letters from private 
doctors in an effort to link his current back disability to 
his time in service, but there is no evidence that any of 
these doctors have had access to the veteran's claims file, 
and in particular his service treatment records. 

In June 1998, Dr. Taylor wrote a letter indicating that the 
veteran had difficulties with his back dating to an injury he 
received in the Navy in 1963.  Dr. Taylor indicated that the 
veteran had had periodic problems with his back ever since, 
and required surgery in 1992. 

In July 1998, Dr. Denton wrote that the veteran had been 
complaining of mechanical low back pain since a lifting 
incident in the Navy.  Dr. Denton stated that the veteran had 
a laminectomy and disc excision in 1992, but back symptoms 
had persisted.  The veteran related his story about injuring 
his back in service to Dr. Denton and asked him to write an 
opinion linking his current back disability to his time in 
service; and in response Dr. Denton stated that historically 
that seemed to be the case.

In January 2004, Dr. Evans wrote a letter indicating that he 
had treated the veteran since 1998.  Dr. Evans stated that by 
history the veteran's back problem originated with an injury 
in 1963 while in service, and he noted that the pain had 
continued a pattern of recurrent disability since that time 
which had been documented by his prior physicians (although 
there was no notice as to which physicians he was referring 
to, or what records were reviewed to show this).  Dr. Evans 
stated that the veteran had sustained no other acute injury 
to his back since that time, but continued to have marked 
exacerbation of the pain; and, he concluded that it was 
therefore as likely as not that the veteran's recurrent back 
pain was the result of the injury in the Navy in 1963.

A medical opinion cannot be disregarded solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  However, the Board may reject a medical opinion 
if it finds that other facts present in the record contradict 
the facts provided by the veteran that formed the basis for 
the opinion; and the Board must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

While the veteran has submitted letters from three private 
doctors addressing the etiology of his current back 
disability, there is no indication that any of the doctors 
reviewed the veteran's claims file, and none of the doctors 
addressed the fact that no back disability was noted in 
service, including on the veteran's separation physical, or 
the fact that there is no indication of any back treatment 
for many years following service.

In December 2007, the veteran underwent a VA examination.  
The examiner reviewed both private and service treatment 
records.  He noted that there were no records of any in-
service complaints of back pain between 1962 and 1966, and 
that the veteran's spine was found to be normal at his 
separation physical.  The examiner also noted that the CT 
scan in May 1990 was normal, and that the earliest abnormal 
CT scan was in November 1992.  The examiner observed that the 
earliest report of back treatment was in 1972 or 1973 by Dr. 
Lienke, but he stated that even if this was the case, 
treatment would still have been 10 years removed from the 
reported incident, which the examiner found was too removed 
to be connected to the non-documented injury in 1963.  As 
such, the examiner opined that it was less likely than not 
that the veteran's current back disability was related to his 
injury in service.

Following the submission of additional lay evidence, the VA 
examiner again reviewed the veteran's claims file in June 
2008, affirming that there is no doubt that the veteran 
currently has lower back pain.  However, despite the 
additional evidence, the examiner stated that he continued to 
be of the opinion that it was less likely than not that the 
veteran's current back pain was related to his time in 
service.

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the Board assigns greater weight to the VA 
examiner's opinion because it was based on a review of the 
veteran's medical history; whereas there is no evidence that 
the veteran's private doctors ever reviewed his service 
treatment records.  While the showing of no back disability 
at time of separation was of particular note to the VA 
examiner, none of the private opinions even mentioned the 
lack of a back disability in service or the lack of any 
treatment for a number of years after service.  The failure 
to address this relevant fact renders the private medical 
opinions less credible than the VA examiner's report. 

The veteran has also submitted several medical articles about 
back pain and back injuries; and the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, in the present case, the treatise evidence submitted 
by the veteran was not accompanied by the opinion of any 
medical expert; and, therefore, this information is 
insufficient to establish the required nexus between the 
veteran's back disability and his time in service.

As to the various lay statements from friends and family, 
these are recollections provided 40 years after the events 
about which they relate, which itself raises some question as 
to the precision of the memories and they are not entirely 
consistent with the extant records from the time in question 
which how no back complaints.  As such, the probative value 
of these statements is minimal.  

As greater weight is assigned to the VA examiner's opinion, 
for the reasons discussed above, the balance of medical 
evidence tilts against the finding that the veteran's current 
back disability was related to his time in service; and 
therefore there is no reasonable doubt that can be resolved 
in the veteran's favor.  Accordingly, the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2005, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  It is noted that this letter was issued in compliance 
with a joint motion for remand.  The veteran was also 
informed how disability ratings and effective dates are 
established by a letter in March 2006.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  

Private treatment records have been obtained, as have service 
treatment records; and the veteran specifically denied ever 
seeking any VA treatment for his back.  The veteran was also 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.






ORDER

Service connection for a lower back disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


